MONACO, J.
The marriage between Robert Franklin Allen and Deana Cirigliano Allen was dissolved by a Final Judgment of Dissolution of Marriage after a nonjury trial. Upon careful review of the record and final judgment we approve the judgment in all respects except one. Although the trial court indicated that all marital liabilities were to be divided equally, it .did not identify each liability by specific written findings, nor specify which spouse would be responsible for each, as required by section 61.075(3)(c), Florida Statutes (2001). See Green v. Green, 788 So.2d 1083, 1085 (Fla. 1st DCA 2001). As the trial court did not make any specific findings regarding marital liabilities, we remand for the court to make such findings of fact. We affirm all other aspects of the final judgment.
AFFIRMED in part; REVERSED in part; REMANDED with directions.
SAWAYA, C.J., and PALMER, J., concur.